TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00076-CV



                               John Rady, As Assignee, Appellant

                                                  v.

                                Wells Fargo Bank, N.A., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
       NO. C-1-CV-11-009407, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant John Rady’s brief was initially due on June 15, 2012. In an order dated

September 21, 2002, this Court notified Rady that the appellant’s brief was due no later than

October 22, 2012, and that his appeal would be dismissed for want of prosecution if he did not file

the brief by that date. On October 25, 2012, Rady attempted to e-file a motion to extend time to file

brief and the appellant’s brief, but this Court rejected the submission because it did not comply with

the Court’s e-filing rules. This Court notified Rady that the motion and his brief had not been filed

and the reason that they were not filed. To date, Rady has not responded to the Court’s notice and,

therefore, the appellant’s brief has not been filed.

               On December 11, 2012, appellee Wells Fargo Bank, N.A., filed a motion to dismiss

for failure to prosecute. Rady has not responded to the motion to dismiss. We grant the motion and

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: January 15, 2013




                                              2